DETAILED ACTION
Amendment received on July 28, 2022 has been acknowledged. Claims 1-6, 9 11-18 and 27-28 have been previously cancelled and amendments to claim 24 has been entered. Therefore, claims 7-8, 10 and 9-26 are pending. 
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicant argues: “This is informing the user of a vehicle of an applicable fact. That the fact happens to involve a business does not automatically qualify this as an abstract idea, and there is nothing about managing behavior or following rules or instructions.”
Examiner respectfully disagrees.  The claims are rejected under 35 USC 101 as covering commercial interactions such as advertising, marketing, sales activities or a business relationship, in the instant case between a vehicle and a fuel provider.
The claims recite transmitting a public broadcast to vehicles within range, and based on whether the vehicle has a membership to the broadcasting fuel provider the vehicle will display the location of the business.  The vehicle is only displaying the location when the rule is met.  Moreover, the business relationship between the vehicle and the fuel provider is announced via a public medium which by default is advertising.
Applicant argues: “This is not a claim about advertising”
Examiner respectfully disagrees.  Advertisement is defined as a notice or announcement in a public medium promoting a product, service or event1.  The claims at best recite a computerized system and method to announce to a driver, when it is determined that a driver is a member of a fuel retailer the location of the fuel retailer is displayed.  The communication of services is based only on one condition, whether a business relationship between the fuel provider and vehicle exist.  The claims fail to provide any other reason or condition to provide the fuel provider location.  For example, the communication is unsolicited and is not a function of necessity to the driver, i.e. the vehicle does not need the services of the gas retailer, the communication is to make the driver aware that a gas retailer that the driver has established a business relationship is nearby.
Applicant argues: “Applicant has amended claim 24 to make this point more clear - all mention of business and any sort of commercial transaction has been removed therefrom”
Examiner respectfully disagrees.  The point that the claims are not directed toward advertising is unfounded.  The claims send a broadcast signal indiscriminately to vehicles having a business relationship e.g. membership that are with short range, therefore transmitting an announcement in a public medium.  The vehicle receives the public broadcast and determines whether the driver has membership to the services offered and if so, the location is displayed.  Not only is this a form of advertising it is also a business relationship as paid member only are notified of the location of the business in which membership is valid.
Independent claims 7 and 19 recite similar subject matter and claim a fuel purchase program, a membership and a business.  The amendments to claims 24 merely recite a broad interpretation of claims 7 and 19, which describes announcing information via a public medium to identify vehicles having a membership with a broadcasting entity which would cover agreements in the form of contracts and business relationships under the grouping of Abstract Ideas.  The claims still recite a business relationship in the form of determining a membership.  The membership in claim 24 is an agreement between the vehicle and the broadcasting entity and will still be rejected under 35 USC 101.
Applicant argues: “the Examiner contends that because the example routes the cows, and the claims do not route the vehicle, then the analogy does not hold.”
Examiner respectfully disagrees.  Example 46 was identified as an Abstract Idea under the Mental Processes grouping and was analyzed based on the elements of the claim language.  To compare an Abstract idea under Mental Process versus the instant application that is categorized under Certain methods of organizing human activity is inadequate.
If the claims were amended to recite elements in which the vehicle was exhibiting aberrant behavior such as low fuel or required maintenance and then detecting that a fuel retailer in which a business relationship was established, the claims would provide significantly more than just advertising that a fuel provider in which a vehicle is a member is located.
Applicant argues: “…the practical effect is that a display, which previously did not display the location of the remote entity providing the information of possible relevance, now does display the location.”
Examiner respectfully disagrees.  The display functions as a generic computer component to execute the judicial exception of advertising the possible relevance of the location of a fuel provider.  The displaying of results is a post-solution activity after it is determined that the vehicle maintains a business relationship with a broadcasting entity.  The display only provides the location of the broadcasting entity and fails to provide the user with direction or guidance to the location.  The specification details a geographic location but fails to add any specificity as to displaying on a map in which the geographic location is in relation to the vehicle.  
The practical effect of merely displaying a location provides the user with announcement that can be broadly interpreted that a fuel provider is located at an exit, but does not inform the user how near or far from the exit, which side of street it is located, etc.  Moreover, the practical effect recited in the claim is only executed when the business agreement of a membership is met.


Applicant argues: “At no point does any reference teach or suggest that, responsive to
receiving a message indicating X, communicating with a broadcaster of the message to determine if X applies to the vehicle that first received the message by sending an identifier that is usable to confirm the applicability of X.”
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 MPEP 2121 states:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.
To make the claimed invention operable the claims require a) vehicles with a transceiver to receive a broadcast message b) an established business relationship/membership and c) identify an account with a retailer.
Schaefer teaches a vehicle capable of receiving and responding to a broadcast, to determine whether a vehicle is in a business relationship with a business.  The vehicle of Schaefer sends an identifier, in which a look up process is performed to determine whether the vehicle subscription is valid.  
Bai teaches a DSRC vehicle system operating on a 5.85 to 5.925GHz frequency that communicate with any business broadcasting a signal.  DSRC operating on a 5.8GHz frequency, as defined in the CEN/TC278 standard, operates under the master-slave principle.  The query beacon initiates a query beacon by transmitting tapered data (to the application of electronic vehicle identification) to a communication unit.  The query beacon generates a non-modulated 5.8 GHz carrier wave.  The communication unit then functions as a transponder i.e. it receives the carrier wave, request information from an identification unit, modulates the carrier wave with the requested information and returns it back to the query beacon2.
Bai et al. discloses that it is known in the art to provide a DSRC communication system operating on 5.8GHz (pg.2, ¶ [0037]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the communication system of Bai et al. with the system and method for servicing a subscriber vehicle of Schaefer, in order to indiscriminately transmit a query signal to vehicles having DSRC capability and those vehicles modulating and responding with identification information.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8, 10 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, system and non-transitory computer readable storage medium for receiving data from a business via DSRC, verifying data communicated between a vehicle and a business and providing an output on a display of a vehicle in other words transmitting data, receiving data and providing an output on a display screen. 
The steps of the method, as drafted, provide a process that, under its broadest reasonable interpretation, covers commercial interactions such as advertising or marketing or sales activities or a business relationship between a business and vehicle by confirming membership to a fuel purchasing program, which includes displaying the location of the business on the display of the vehicle, for example, in advertising or marketing a business would notify customers when an accountholder or customer is within the vicinity either via billboard or wireless communication. 
If a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing or sales activities or a business relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that displaying may be interpreted as an additional element (if interpreted as a display monitor or screen), then this additional element would also fail to integrate the abstract idea into a practical application.  If the displaying step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a display of a vehicle would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a display of a vehicle) amounts to no more than mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is patent ineligible.
A similar analysis is applied to claims 19 and 24 which recites essentially the same abstract idea as in claim 7.
The dependent claims also are patent ineligible.  For example, claims 8, 10, 22, 23, 26 and 27 includes steps that defines the type of account, account number, confirmation or status of the account which further describes the business relationship between the business and vehicle.
Claims 20-21 and 24-26 further describe a transceiver which is a generic computer component to send and receive data.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the notification" in line 24.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. U.S. Patent Application Publication 2013/0132286 in view of Bai U.S. Patent Application Publication 2010/011478 further in view of Cox et al. U.S. Patent Application Publication 2013/0198074.
As per Claim 7, Schaefer discloses a method for providing a pre-negotiated fuel purchase program comprising: 
in response to receiving, at a transceiver of a vehicle, a dedicated short range communication (DSRC) broadcast indicative of a business being a participant in a third party facility transaction service (pg.12, ¶ [0097] discusses this may be desirable so that vehicles 12 (that have signed up for the third party facility transactions service) on the roadway passing by the facility 200'' may also automatically connect with the communications device 202 and receive advertisements without having to pull into the parking lot…pg.11, ¶ [0085] discusses the user may also provide payment information as a preference in his/her user profile…the payment information may take the form of pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof), 
sending a verification request from the vehicle to the business via DSRC, the verification request requesting verification that a group account associated with the vehicle is included in the third-party facility transaction service (pg.14, ¶ [0115] discusses the telematics unit 14 pulls the desired information from the pertinent vehicle systems, and sends the vehicle data back to the data center 100/application center 24 during a vehicle data upload (VDU) event. The data center 100/application center 24 thereafter sends the vehicle data to the third party facility 200, 200', 200''…¶ [0017] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).
Schaefer teaches receiving a confirmation to the request (pg.14, [0117] discusses if the user has an account at the third-party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third-party facility, and then the third-party facility may utilize the identifier to look up the account and any associated payment information).  
Schaefer teaches a system and method that conducts an authentication of a vehicle telematics with third party facility that the user has signed up for.
 However, Schaefer fails to explicitly state in response, displaying, on a display of the vehicle, a location of the business.
Bai teaches in response, displaying, on a display of the vehicle, a location of the business (pg.6, ¶ [0082] discusses gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. ...pg.2, ¶ [0039] discusses the operator and/or passengers of vehicle 104 may desire to communicate with a remote location to transfer information. The information obtained may be used by systems in vehicle 104 or displayed on an audiovisual system for use by the occupant(s) of vehicle 104).
Bai is directed toward a system and method for collecting and conveying point of interest information via DSRC to subscribed individuals and fleet vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability after confirming a user’s account status to display locations of gas retailers as in the improvement discussed in Bai in the system executing the method of Schaefer et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to display gas retail locations on the audiovisual unit of a vehicle having a verified account to the system of broadcasting and communicating with vehicles with the predicted result of displaying subscribed locations as needed in Schaefer et al.
Schaefer discloses a user sign up with a third-party transaction service as stated above.  Schaefer further teaches that the user may also provide payment information as a preference in his/her user profile. The payment information may take the form of a credit card number, a debit card number, pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof (pg.9, ¶ [0085]).
Bai further teaches a system and method that can transmit gas station information such as price, name, location and services.
However, both Schaefer and Bai fail to disclose a fuel purchase program.
Cox et al. teaches a fuel purchase program (pg.2, ¶ [0014] discusses the consumer 12 purchases a specified number of units of gasoline at a specified price per unit for one or more particular retail locations 14, without contemporaneously taking delivery…¶ [0018] discusses The software application 15 may be used with a global positioning system (GPS) or equivalent to alert a user to all retail locations 14 within a certain geographic proximity to the user (i.e., within a certain geographic proximity to the device bearing the software application) which make available gasoline for pre-purchase of the gasoline).
The cited portion of Cox et al. teaches a fuel pre-purchase program that is capable of alerting a user of retail locations in which the fuel is available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to alert a user of a retailer participating in a fuel pre-purchasing program as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define alert a user of a retailer within proximity that participates in a fuel pre-purchases to the DSRC system and method of Bai with the predicted result of alerting a user of retailers participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 8, Schaefer teaches a system and method for servicing a subscriber vehicle.  Bai pg.6, ¶ [0074] discusses the fleet of subscriber vehicles such as vehicle 104 may wish to have this information… this POI information may then be transmitted to other subscribers in the fleet.
Bai teaches the ability for subscribers of fleet vehicles to be notified of gas stations in the location, therefore establishing a group account.
However, Schaefer and Bai fail to explicitly state wherein the account defines an advance purchase of fuel comprising gasoline, ethanol, hydrogen, or electricity to be received from participating businesses over a pre-negotiated time period within a limited geographic area.
Cox et al. teaches wherein the account defines an advance purchase of fuel comprising gasoline, ethanol, hydrogen, or electricity to be received from participating businesses over a pre-negotiated time period within a limited geographic area (pg.3 ¶ [0025] discusses subfield 21 C may be included to carry a code identifying type and/or grade of gasoline purchased (e.g., unleaded regular, unleaded premium, methanol, diesel, etc.….¶ [0019] discusses Various terms may be applied to the pre-purchase by the particular retail location 14, such as a specified term of validity. As such, the credit may expire if not used within a specified term…pg.2, ¶ [0017] discusses is possible that a franchise may offer simultaneously pre-purchases of gasoline at multiple locations in a region or nationally. This may allow for the credit in the account 18 to be valid at more than one of the retail locations 14. With pre-purchase, valid retail locations 14 where the credit may be redeemed will be specified and noted in the account 18 for that credit). 
The cited portions of Cox et al. describe a fuel pre-purchasing program that defines a pre-purchase with a validity period, type of fuel and location of fuel retailer’s region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have define a fuel pre-purchasing program to include location, retailer region and validity period as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define an account for fuel purchases to the fleet account of the Schaefer Bai combination with the predicted result of defining an account to pre-purchase fuel as needed in the Schaefer Bai combination.
As per Claim 10, Schaefer and Bai discloses the method of claim 7.  However, the Schaefer and Bai combination fails to disclose wherein the confirmation is generated responsive to the location of the business relative to a pre-negotiated geographic area associated with the group account.
Cox et al. teaches wherein the confirmation is generated responsive to the location of the business relative to a pre-negotiated geographic area associated with the group account (pg.2, ¶ [0022] discusses the controller 22 determines if the transacted gas retailer from where gas was taken delivery (third step 30) corresponds to one of the retail locations 14 associated with the credit. If it is determined that the gas retailer corresponds to one of the retail locations 14 associated with the credit, redemption of the credit as follows may be allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether a retailer location is one of a plurality of participating retailers in the pre-purchase program as discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to determine a participating fuel retailer to the fleet account of the Schaefer Bai combination with the predicted result of determining a participating fuel retailer in the pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 19, Bai discloses a system comprising: one or more processors of a vehicle configured to: 
receive a wireless notification from a business indicating that the business participates in at least one program (pg.11, ¶ [0096] discusses the facility 200'' may, e.g., provide goods and/or services (such as free advertisements, coupons, etc.) to any vehicle 12 entering the facility 200'' parking lot so long as the vehicle 12 has signed up for the third party facility transactions service…pg.12, ¶ [0097] discusses this may be desirable so that vehicles 12 (that have signed up for the third party facility transactions service) on the roadway passing by the facility 200'' may also automatically connect with the communications device 202 and receive advertisements without having to pull into the parking lot…pg.11, ¶ [0085] discusses the user may also provide payment information as a preference in his/her user profile…the payment information may take the form of pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof); 
responsive the notification, transmit a request to the business to confirm whether an account, associated with the vehicle is a participating account in the at least one program (pg.14, ¶ [0115] discusses the telematics unit 14 pulls the desired information from the pertinent vehicle systems, and sends the vehicle data back to the data center 100/application center 24 during a vehicle data upload (VDU) event. The data center 100/application center 24 thereafter sends the vehicle data to the third party facility 200, 200', 200''…¶ [0017] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).
Schaefer teaches responsive to receiving a confirmation to the request from the business (pg.14, [0117] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).  
Schaefer teaches a system and method that conducts an authentication of a vehicle telematics with third party facility that the user has signed up for.
 However, Schaefer fails to explicitly state in response, displaying, on a display of the vehicle, a location of the business.
Bai teaches in response, displaying, on a display of the vehicle, a location of the business (pg.6, ¶ [0082] discusses gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. ...pg.2, ¶ [0039] discusses the operator and/or passengers of vehicle 104 may desire to communicate with a remote location to transfer information. The information obtained may be used by systems in vehicle 104 or displayed on an audiovisual system for use by the occupant(s) of vehicle 104).
Bai is directed toward a system and method for collecting and conveying point of interest information via DSRC to subscribed individuals and fleet vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability after confirming a user’s account status to display locations of gas retailers as in the improvement discussed in Bai in the system executing the method of Schaefer et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to display gas retail locations on the audiovisual unit of a vehicle having a verified account to the system of broadcasting and communicating with vehicles with the predicted result of displaying subscribed locations as needed in Schaefer et al.
Schaefer discloses a user sign up with a third-party transaction service as stated above.  Schaefer further teaches that the user may also provide payment information as a preference in his/her user profile. The payment information may take the form of a credit card number, a debit card number, pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof (pg.9, ¶ [0085]).
Bai further teaches a system and method that can transmit gas station information such as price, name, location and services.
However, both Schaefer and Bai fail to disclose a fuel purchase program.
Cox et al. teaches a fuel purchase program (pg.2, ¶ [0014] discusses the consumer 12 purchases a specified number of units of gasoline at a specified price per unit for one or more particular retail locations 14, without contemporaneously taking delivery…¶ [0018] discusses The software application 15 may be used with a global positioning system (GPS) or equivalent to alert a user to all retail locations 14 within a certain geographic proximity to the user (i.e., within a certain geographic proximity to the device bearing the software application) which make available gasoline for pre-purchase of the gasoline).
The cited portion of Cox et al. teaches a fuel pre-purchase program that is capable of alerting a user of retail locations in which the fuel is available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to alert a user of a retailer participating in a fuel pre-purchasing program as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define alert a user of a retailer within proximity that participates in a fuel pre-purchases to the DSRC system and method of Bai with the predicted result of alerting a user of retailers participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 20, Schaefer discloses the system of claim 19.  Schaefer further discloses the chipset component as DSRC (pg.3, ¶ [0029]).  
However, Schaefer fails to explicitly state wherein the wireless notification is received at a vehicle transceiver, from a DSRC infrastructure unit.
Bai teaches wherein the wireless notification is received at a vehicle transceiver, from a DSRC infrastructure unit (pg.3, ¶ [0029] discusses the communication links through a DSRC system between vehicle 104, road side equipment 108, and service provider 106…pg.5, ¶ [0071] discusses the download may be provided by service provider 106 or another service provider…the download may occur upon request of the service provider. In still other embodiments, vehicle 104 may be programmed to request or service provider may be programmed to initiate a download periodically…pg.6, ¶ [0082] discusses gas station office/store 402 may include a gas station antenna 412. Gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. In such embodiments, the gas station antenna 412 may be a DSRC antenna).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Schaefer the ability to utilize a DSRC infrastructure as taught by Bai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 21, Schaefer discloses the system of claim 19.  Schaefer further discloses the chipset component as DSRC (pg.3, ¶ [0029]).
However, Schaefer fails to explicitly state wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit 
Bai teaches wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit (pg.5, ¶ [0065] discusses vehicle control unit 142 may generate a message and transmit that message to a remote location through vehicle antenna 158. In the exemplary embodiment shown in FIG. 5, vehicle antenna 158 may be a DSRC antenna able to communicate with a local DSRC network).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Schaefer the ability to utilize a DSRC infrastructure as taught by Bai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 22, Schaefer discloses the system of claim 19, wherein the request includes an account number of the account (pg.14, ¶ [0117] discusses the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third-party facility, and then the third-party facility may utilize the identifier to look up the account and any associated payment information).
As per Claim 23, Schaefer and Bai disclose the system of claim 19.  However, the Schaefer Bai combination fails to disclose wherein the request whether the account is a participating account requests confirmation that the user can obtain fuel at a pre-negotiated price on the basis of the account (pg.2, ¶ [0022] discusses after authentication, and while pending, the controller 22 compares details of the transaction with the account 18 to determine if redemption applies and how the sale amount should be adjusted. Preferably, the details of the transaction include not only the sale amount, but also details relating to the purchase including the specified retail location 14, and one or both of the purchased number of units and/or the purchase price per unit. Typical electronic credit and debit transactions include the sale amount and vendor information. The vendor information may be used to determine if the transacted retailer corresponds to one of the specified retail locations 14 associated with the credit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to decide whether the account is able to utilize the credit at a particular fuel retailer as discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to authenticate a user account at a participating fuel retailer to the fleet account of the Schaefer Bai combination with the predicted result of determining an account of a user participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over McQuade et al., US. Patent Application Publication 20120095920 in view of Bai U.S. Patent Application Publication 2010/0114478.
As per Claim 24, McQuade et al. discloses a non-transitory computer readable storage medium, storing instructions that, when executed, cause one or more processors of a vehicle to perform a method comprising: 
receiving a wireless message, via a transceiver of the vehicle, originating from a broadcasting entity and indicating that the broadcasting entity participates in at least one group of which a vehicle may be a member (pg.4, ¶ [0037] discusses an RF query is generated to interrogate the detected vehicle. If the vehicle fails to respond to the RF query, it will be assumed that the vehicle is not enrolled in the fuel authorization program);
responsive to the notification, transmitting a request to the roadcasting entity to confirm whether an identifier, associated with the vehicle, can be confirmed by 3Serial No. 16/080,991Atty. Dkt. No. 84051938 Reply to Office Action of June 2, 2022the broadcasting entity as indicating membership in the group 
McQuade et al. further teaches responsive to receiving confirmation to the request from the broadcasting entity 
McQuade et al. teaches a system in which a business is capable of transmitting a query, receiving a response from a vehicle having identifying information and using the received identifier to confirm enrollment into a fuel authorization program.
McQuade et al. fails to disclose displaying at least a location of the broadcasting entity 
Bai teaches displaying at least a location of the broadcasting entity 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display the location of a gas retailer on audiovisual system for use by the occupant as in the improvement discussed in Bai in the system executing the method of McQuade et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to display a location of the fuel retailer who is transmitting business information to the RF communication system capable of identifying enrolled customers of McQuade et al. with the predicted result of communicating business location data to a vehicle display as needed in McQuade et al.

	As per Claim 25, McQuade et al. discloses the storage medium of claim 24.  However, McQuade fail to disclose wherein the wireless notification is received at the vehicle transceiver from a DSRC infrastructure unit.
Bai teaches wherein the wireless notification is received at the vehicle transceiver from a DSRC infrastructure unit (pg.6, ¶ [0082], discusses gas station office/store 402 may include a gas station antenna 412. Gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc…the gas station antenna 412 may be a DSRC antenna).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to utilize a DSRC antenna to communicate with a business as in the improvement discussed in Bai in the system executing the method of McQuade et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to communicate with a business using a DSRC unit who is transmitting business information to the RF communication system capable of identifying enrolled customers of McQuade et al. with the predicted result of communicating business location data to a vehicle display as needed in McQuade et al.
As per Claim 26, McQuade et al. discloses the claimed invention.  However, McQuade et al. fails to disclose wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit.
Bai teaches wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit (pg.7, ¶ [0089], discusses  vehicle 104 may use its DSRC antenna to contact the service provider via one or more RSEs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to utilize a DSRC antenna to communicate with a business as in the improvement discussed in Bai in the system executing the method of McQuade et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to communicate with a business using a DSRC unit who is transmitting business information to the RF communication system capable of identifying enrolled customers of McQuade et al. with the predicted result of communicating business location data to a vehicle display as needed in McQuade et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Dictionary ad·ver·tise·ment/ˈadvərˌtīzmənt,ədˈvərdizmənt/
        a notice or announcement in a public medium promoting a product, service, or event or publicizing a job vacancy.
        2 Supporting Reference Braun et al. Deutschland Patent & Trademark Office DE 10207303, pg.4, paragraph 1-2, published May 9, 2002